        Case 1:19-cv-00345-ALC-SDA Document 18 Filed 04/30/19 Page 1 of 5


                                                                                                    Revised: January 31, 2019




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x



   Kevin Garey                                                              No. 19-cv-00345(ALC) (SDA)
                                           Plaintiff(s),

                        -against-




     Lulu's Fashion Lounge, LLC            Defendant(s).


                                                                   X



             REPORT OF RULE 26(f) MEETING AND PROPOSED CASE MANAGEMENT PLAN

           In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties spoke

on     April 26, 2019           anc| exchanged communications thereafter, and submit the following


report of their meeting for the court's consideration:

           1.        Summary of Claims, Defenses, and Relevant Issues
                            This lawsuit concerns whether Defendant is violating the Americans with Disabilities Art, New
           Plaintiff'       York state Human Rights Law, New York City Human Rights Law and New York State CMI
          --------------- 1 Rights Law, by failing to make its website equally accessible to the visually impaired. Defendants
          __________ own and operate the website lulus.com. Defendant's website Is a gateway to and heavily___________
                            integrated with their physical locations: listing toe store's locations and operation hours; and
          ------------- allowing customers to leam about produm,ggoasrolTers and services such as promotions and------
                        apArial offers


           Defendant:
           Defendant's defenses are set forth in its Answer (ECF No. 12), and include (but are not
           limited to) that Plaintiff lacks standing because he has not suffered injury, that Defendant's
           website reasonably complies with applicable access standards, and that Plaintiff has
            unclean hands.
           2.         Basis of Subject Matter Jurisdiction:______________________________________
            Plaintiff:
           This Court has subject-matter Jurisdiction over this action under 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as toe plaintiffs claims
           arise under Title III of toe ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332. This Court has supplemental jurisdiction under
           28 U.S.C. § 1367 over toe plaintiffs New York State Human Rights Law, N.Y. Exec. Law article 15, (NYSHRL), New York State
           Civil Rights Law article 4 (NYSCRL), and New York City Human Rights Law, N.Y.C. Admin. Code § 8 101, et seq., (NYCHRL)
           claims. Venue is proper in this district under 28 U.S.C. §1391 (b)(1) and (2) because toe plaintiff resides in this district; toe
           defendant conducted and continues to conduct a substantial and significant amount of business in this distort; toe Defendant is
           subject to personal-jurisdiction in this distort, in that a substantial portion of toe conduct complained of herein occurred in this
           district




                                                                        1
     Case 1:19-cv-00345-ALC-SDA Document 18 Filed 04/30/19 Page 2 of 5


                                                                                          Revised: January 31, 2019




       3.         Subjects on Which Discovery May Be Needed

       Plaintiff:
            Whether Defendant's website was created taking web accessibility into account. Previous complaints of inaccessibility.
        Issues and accessibility barriers present at time lawsuit was commenced.




       Defendant:
        Defendant anticipates seeking discovery regarding Plaintiff's allegations of purportedly
        being denied reasonable access to Defendant's website, including discovery regarding
        Plaintiff's alleged disability and damages.

       4.         Informal Disclosures

       The information required by Rule 26(a)(1) of the Federal Rules of Civil Procedure was

disclosed by Plaintiff(s) on April 30, 2019 )n addition, on            May 21, 2019       . Plaintiff(s)


produced/will produce an initial set of relevant documents identified in its Initial Disclosures


and will continue to supplement its production.

       The information required by Rule 26(a)(1) of the Federal Rules of Civil Procedure was

disclosed by Defendant(s) on          K               In addition, on _____'_____, Defendant(s)

produced/will produce an initial set of relevant documents identified in its Initial Disclosures

and will continue to supplement its production.

       5.         Formal Discovery

                  The parties jointly propose to the Court the following discovery plan:

                  a-       All fact discovery must be completed by          1/30/2020

                  b.       The parties are to conduct discovery in accordance with the Federal Rules

of Civil Procedure and the Local Rules of the Southern District of New York. The following

interim deadlines may be extended by the parties on consent without application to the Court,




                                                         2
     Case 1:19-cv-00345-ALC-SDA Document 18 Filed 04/30/19 Page 3 of 5


                                                                                  Revised: January 31, 2019




provided that the parties meet the deadline for completing fact discovery set forth in 3(a)


above.

                 i.      Depositions: Depositions shall be completed by 1/,3°/2^nd limited to no
                         more than    2    depositions per party. Absent an agreement between
                         the parties or an order from the Court, non-party depositions shall follow
                         initial party depositions.

                 ii.     Interrogatories: Initial sets of interrogatories shall be served on or before
                           9/20/19      ah subsequent interrogatories must be served no later

                         than 30 days before the discovery deadline.

                 iii.    Requests for Admission: Requests for admission must be served on or
                         before 12/2/19______

                 iv.     Requests for Production: Initial requests for production were/will be
                         exchanged on 6/14/19       anc| responses shall be due on
                            7/15/19______ . All subsequent requests for production must be
                         served no later than 30 days before the discovery deadline.

                 v.      Supplementation: Supplementations under Rule 26(e) must be made
                         within a reasonable period of time after discovery of such information.

         6.      Anticipated Discovery Disputes

         Are there any anticipated discovery disputes? Does either party seek limitations on

         discovery? Describe.

              The Parties do not anticipate any discovery disputes or limitations on discovery beyond
              those set forth in the Federal Rules of Civil Procedure and Local Rules of this Court.



         7.      Amendments to Pleadings

                 a.      Are there any amendments to pleadings anticipated?.

                  b.     Last date to amend the Complaint:         6/14/19




                                                   3
     Case 1:19-cv-00345-ALC-SDA Document 18 Filed 04/30/19 Page 4 of 5


                                                                                        Revised: January 31, 2019




       8.      Expert Witness Disclosures

       At this time, the parties do/do not (circle one) anticipate utilizing experts.

discoveP^Bfii'll be completed by        4/17/20_________________________________


       9.     Electronic Discovery and Preservation of Documents and Information

               a.       Have the parties discussed electronic discovery?                  Yes


               b.     Is there an electronic discovery protocol in place? If not, when the
parties except to have one in place?        No; 7/19/19______________________________


               c.      Do the parties want the Court to enter a Rule 502(d) Order? (see Rule 502(d) Order)

                        Yes                   No

               d.       Are there issues the parties would like to address concerning preservation

of evidence and/or electronic discovery at the Initial Case Management Conference?
           No.




       10.     Anticipated Motions
        oi ■      : Following the close of discovery, Plaintiff anticipates moving for summary judgment and Rule 23(b) class
        PlaintlTt tertification.
        Defendant anticipates making one or more of the following motions: a motion to dismiss in
        tavor of arbitration and/or change ot venue on the basis ot the terms and conditions in the
        website, dismissal of class action allegations, or tor summary judgment.
       11.     Early Settlement or Resolution

The partiq£have)jhave not (circle one) discussed the possibility of settlement. The

                                                                      8/30/19
parties request a settlement conference by no later than               ' '____________ . The

following information is needed before settlement can be discussed:



        Defendants require information concerning Plaintiffs alleged damages, and substantiation
        on Plaintiff's allegations.

       12.     Trial

               a.      The parties anticipate that this case will be ready for trial by 7/6/20


                                                     4
     Case 1:19-cv-00345-ALC-SDA Document 18 Filed 04/30/19 Page 5 of 5


                                                                                   Revised: January 31, 2019



                b.       The parties anticipate that the trial of this case will require    1      days.

                c.       The parties d((7do~not)circle one) consent to a trial before a Magistrate


Judge at this time.

                d.    The parties request^Jury/)bench (circle one) trial.


        13.     Other Matters

              None.




Respectfully submitted this           day of   APr'*


ATTORNEYS FOR PLAINTIFF(S):                                ATTORNEYS FOR

/s/Jonathan Shalom
Shalom Law, PLLC.
124-04 Metropolitan Avenue
Kew Gardens, NY 11415



                                                             Elaine Nguyen
                                                             437 Madison Ave., 25th Floor
                                                             New York, NY 10022




                                                    5
